
	
		I
		111th CONGRESS
		1st Session
		H. R. 534
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Rules and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To improve the ability of Congress to set spending
		  priorities and enforce spending limits.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Responsible Government
			 Empowerment Act of 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Title I—Sunsetting of Federal Agencies
					Sec. 101. Review and abolishment of Federal
				agencies.
					Sec. 102. Establishment of Commission.
					Sec. 103. Review of efficiency and need for Federal
				agencies.
					Sec. 104. Criteria for review.
					Sec. 105. Commission oversight.
					Sec. 106. Rulemaking authority.
					Sec. 107. Relocation of Federal employees.
					Sec. 108. Program inventory.
					Sec. 109. Definition of agency.
					Sec. 110. Offset of amounts appropriated.
					Title II—Treatment of Emergency Spending Legislation
					Sec. 201. Single purpose.
					Sec. 202. Treatment.
					Sec. 203. Treatment of earmarks.
					Title III—Statutory Discretionary Spending Caps
					Sec. 301. Congressional action.
					Title IV—Additional Budgetary Enforcement Measures
					Sec. 401. Specific dollar amounts required for
				authorizations.
					Sec. 402. GAO statement in committee reports.
					Sec. 403. CBO cost estimate required for all bills considered
				by the House of Representatives or the Senate.
					Sec. 404. Recorded votes required on authorization of more than
				$75,000,000.
				
			ISunsetting of
			 Federal Agencies
			101.Review and
			 abolishment of Federal agencies
				(a)Schedule for
			 reviewNot later than one year after the date of the enactment of
			 this Act, the Federal Agency Sunset Commission established under section 102
			 (in this title referred to as the Commission) shall submit to
			 Congress a schedule for review by the Commission, at least once every 12 years
			 (or less, if determined appropriate by Congress), of the abolishment or
			 reorganization of each agency.
				(b)Review of
			 agencies performing related functionsIn determining the schedule
			 for review of agencies under subsection (a), the Commission shall provide that
			 agencies that perform similar or related functions be reviewed concurrently to
			 promote efficiency and consolidation.
				(c)Abolishment of
			 agencies
					(1)In
			 generalEach agency shall—
						(A)be reviewed
			 according to the schedule created pursuant to this section; and
						(B)be abolished not
			 later than one year after the date that the Commission completes its review of
			 the agency pursuant to such schedule, unless the agency is reauthorized by the
			 Congress.
						(2)ExtensionThe
			 deadline for abolishing an agency may be extended for an additional two years
			 after the date described in paragraph (1)(B) if the Congress enacts legislation
			 extending such deadline by a vote of a super majority of the House of
			 Representatives and the Senate.
					102.Establishment of
			 Commission
				(a)EstablishmentThere
			 is established a commission to be known as the Federal Agency Sunset
			 Commission.
				(b)CompositionThe
			 Commission shall be composed of 12 members (in this title referred to as the
			 members) who shall be appointed as follows:
					(1)Six members shall
			 be appointed by the Speaker of the House of Representatives, one of whom may
			 include the Speaker of the House of Representatives, with minority members
			 appointed with the consent of the minority leader of the House of
			 Representatives.
					(2)Six members shall
			 be appointed by the majority leader of the Senate, one of whom may include the
			 majority leader of the Senate, with minority members appointed with the consent
			 of the minority leader of the Senate.
					(c)Qualifications
			 of members
					(1)In
			 general(A)Of
			 the members appointed under subsection (b)(1), four shall be members of the
			 House of Representatives (not more than two of whom may be of the same
			 political party), and two shall be an individual described in subparagraph
			 (C).
						(B)Of the members appointed under
			 subsection (b)(2), four shall be members of the Senate (not more than two of
			 whom may be of the same political party) and two shall be an individual
			 described in subparagraph (C).
						(C)An individual under this subparagraph
			 is an individual—
							(i)who is not a member of Congress;
			 and
							(ii)with expertise in the operation
			 and administration of Government programs.
							(2)Continuation of
			 membershipIf a member was appointed to the Commission as a
			 Member of Congress and the member ceases to be a Member of Congress, that
			 member shall cease to be a member of the Commission. The validity of any action
			 of the Commission shall not be affected as a result of a member becoming
			 ineligible to serve as a member for the reasons described in this
			 paragraph.
					(d)Initial
			 appointmentsAll initial appointments to the Commission shall be
			 made not later than 90 days after the date of the enactment of this Act.
				(e)Chairman; vice
			 Chairman
					(1)Initial
			 ChairmanAn individual shall be designated by the Speaker of the
			 House of Representatives from among the members initially appointed under
			 subsection (b)(1) to serve as chairman of the Commission for a period of 2
			 years.
					(2)Initial
			 vice-chairmanAn individual shall be designated by the majority
			 leader of the Senate from among the individuals initially appointed under
			 subsection (b)(2) to serve as vice-chairman of the Commission for a period of
			 two years.
					(3)Alternate
			 appointments of chairmen and vice-chairmenFollowing the
			 termination of the two-year period described in paragraphs (1) and (2), the
			 Speaker and the majority leader shall alternate every two years in appointing
			 the chairman and vice-chairman of the Commission.
					(f)Terms of
			 members
					(1)Members of
			 CongressEach member appointed to the Commission who is a member
			 of Congress shall serve for a term of six years, except that, of the members
			 first appointed under paragraphs (1) and (2) of subsection (b), 2 members shall
			 be appointed to serve a term of three years under each such paragraph.
					(2)Other
			 membersEach member of the Commission who is not a member of
			 Congress shall serve for a term of three years.
					(3)Term
			 limit(A)A
			 member of the Commission who is a member of Congress and who serves more than
			 three years of a term may not be appointed to another term as a member.
						(B)A member of the Commission who is not
			 a member of Congress and who serves as a member of the Commission for more than
			 56 months may not be appointed to another term as a member.
						(g)Powers of
			 Commission
					(1)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 title, hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers appropriate.
			 The Commission may administer oaths to witnesses appearing before it.
					(2)Obtaining
			 informationThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out its duties under this title. Upon request of the Chairman, the head
			 of that department or agency shall furnish that information to the Commission
			 in a full and timely manner.
					(3)Subpoena
			 power(A)The
			 Commission may issue a subpoena to require the attendance and testimony of
			 witnesses and the production of evidence relating to any matter under
			 investigation by the Commission.
						(B)If a person refuses to obey an order
			 or subpoena of the Commission that is issued in connection with a Commission
			 proceeding, the Commission may apply to the United States district court in the
			 judicial district in which the proceeding is held for an order requiring the
			 person to comply with the subpoena or order.
						(4)ImmunityThe
			 Commission is an agency of the United States for purposes of part V of title
			 18, United States Code (relating to immunity of witnesses).
					(5)Contract
			 authorityThe Commission may contract with and compensate
			 government and private agencies or persons for services without regard to
			 section 3709 of the Revised Statutes (41 U.S.C. 5).
					(h)Commission
			 procedures
					(1)MeetingsThe
			 Commission shall meet at the call of the Chairman.
					(2)QuorumSeven
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
					(i)Personnel
			 matters
					(1)CompensationMembers
			 shall not be paid by reason of their service as members.
					(2)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
					(3)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chairman. The
			 Director shall be paid at a rate not to exceed the maximum rate of basic pay
			 payable for GS–15 of the General Schedule.
					(4)StaffThe
			 Director may appoint and fix the pay of additional personnel as the Director
			 considers appropriate.
					(5)Applicability of
			 certain civil service lawsThe Director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
					(j)Other
			 administrative matters
					(1)Postal and
			 printing servicesThe Commission may use the United States mails
			 and obtain printing and binding services in the same manner and under the same
			 conditions as other departments and agencies of the United States.
					(2)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its duties under this title.
					(3)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
					(k)Sunset of
			 CommissionThe Commission shall terminate on December 31, 2033,
			 unless reauthorized by Congress.
				103.Review of efficiency
			 and need for Federal agencies
				(a)In
			 generalThe Commission shall review the efficiency and public
			 need for each agency in accordance with the criteria described in section
			 104.
				(b)Recommendations;
			 report to CongressThe Commission shall submit to Congress and
			 the President not later than September 1 of each year a report
			 containing—
					(1)an analysis of the
			 efficiency of operation and public need for each agency to be reviewed in the
			 year in which the report is submitted pursuant to the schedule submitted to
			 Congress under section 101;
					(2)recommendations on
			 whether each such agency should be abolished or reorganized;
					(3)recommendations on
			 whether the functions of any other agencies should be consolidated,
			 transferred, or reorganized in an agency to be reviewed in the year in which
			 the report is submitted pursuant to the schedule submitted to Congress under
			 section 101; and
					(4)recommendations
			 for administrative and legislative action with respect to each such agency, but
			 not including recommendations for appropriation levels.
					(c)Draft
			 legislationThe Commission shall submit to Congress and the
			 President not later than September 1 of each year a draft of legislation to
			 carry out the recommendations of the Commission under subsection (b).
				(d)Information
			 gatheringThe Commission shall—
					(1)conduct public
			 hearings on the abolishment of each agency reviewed under subsection
			 (b);
					(2)provide an
			 opportunity for public comment on the abolishment of each such agency;
					(3)require the agency
			 to provide information to the Commission as appropriate; and
					(4)consult with the
			 General Accounting Office, the Office of Management and Budget, the Comptroller
			 General, and the chairman and ranking minority members of the committees of
			 Congress with oversight responsibility for the agency being reviewed regarding
			 the operation of the agency.
					(e)Use of program
			 inventoryThe Commission shall use the program inventory prepared
			 under section 108 in reviewing the efficiency and public need for each agency
			 under subsection (a).
				104.Criteria for
			 reviewThe Commission shall
			 evaluate the efficiency and public need for each agency pursuant to section 103
			 using the following criteria:
				(1)The effectiveness,
			 and the efficiency of the operation of, the programs carried out by each such
			 agency.
				(2)Whether the
			 programs carried out by the agency are cost-effective.
				(3)Whether the agency
			 has acted outside the scope of its original authority, and whether the original
			 objectives of the agency have been achieved.
				(4)Whether less
			 restrictive or alternative methods exist to carry out the functions of the
			 agency.
				(5)The extent to which
			 the jurisdiction of, and the programs administered by, the agency duplicate or
			 conflict with the jurisdiction and programs of other agencies.
				(6)The potential
			 benefits of consolidating programs administered by the agency with similar or
			 duplicative programs of other agencies, and the potential for consolidating
			 such programs.
				(7)The number and
			 types of beneficiaries or persons served by programs carried out by the
			 agency.
				(8)The extent to
			 which any trends, developments, and emerging conditions that are likely to
			 affect the future nature and extent of the problems or needs that the programs
			 carried out by the agency are intended to address.
				(9)The extent to
			 which the agency has complied with the provisions contained in the
			 Government Performance and Results Act of
			 1993 (Public Law 103–62; 107 Stat. 285).
				(10)The promptness
			 and effectiveness with which the agency seeks public input and input from State
			 and local governments on the efficiency and effectiveness of the performance of
			 the functions of the agency.
				(11)Whether the
			 agency has worked to enact changes in the law that are intended to benefit the
			 public as a whole rather than the specific business, institution, or
			 individuals that the agency regulates.
				(12)The extent to
			 which the agency has encouraged participation by the public as a whole in
			 making its rules and decisions rather than encouraging participation solely by
			 those it regulates.
				(13)The extent to
			 which the public participation in rulemaking and decisionmaking of the agency
			 has resulted in rules and decisions compatible with the objectives of the
			 agency.
				(14)The extent to
			 which the agency complies with section 552 of title 5, United States Code
			 (commonly known as the Freedom of Information Act).
				(15)The extent to
			 which the agency complies with equal employment opportunity requirements
			 regarding equal employment opportunity.
				(16)The extent of the
			 regulatory, privacy, and paperwork impacts of the programs carried out by the
			 agency.
				(17)The extent to
			 which the agency has coordinated with State and local governments in performing
			 the functions of the agency.
				(18)The potential
			 effects of abolishing the agency on State and local governments.
				(19)The extent to
			 which changes are necessary in the authorizing statutes of the agency in order
			 that the functions of the agency can be performed in the most efficient and
			 effective manner.
				105.Commission
			 oversight
				(a)Monitoring of
			 implementation of recommendationsThe Commission shall monitor
			 implementation of laws enacting provisions that incorporate recommendations of
			 the Commission with respect to abolishment or reorganization of
			 agencies.
				(b)Monitoring of
			 other relevant legislation
					(1)In
			 generalThe Commission shall review and report to Congress on all
			 legislation introduced in either house of Congress that would establish—
						(A)a new agency;
			 or
						(B)a new program to
			 be carried out by an existing agency.
						(2)Report to
			 CongressThe Commission shall include in each report submitted to
			 Congress under paragraph (1) an analysis of whether—
						(A)the functions of
			 the proposed agency or program could be carried out by one or more existing
			 agencies;
						(B)the functions of
			 the proposed agency or program could be carried out in a less restrictive
			 manner than the manner proposed in the legislation; and
						(C)the legislation
			 provides for public input regarding the performance of functions by the
			 proposed agency or program.
						106.Rulemaking
			 authorityThe Commission may
			 promulgate such rules as necessary to carry out this title.
			107.Relocation of
			 Federal employeesIf the
			 position of an employee of an agency is eliminated as a result of the
			 abolishment of an agency in accordance with this title, there shall be a
			 reasonable effort to relocate such employee to a position within another
			 agency.
			108.Program
			 inventory
				(a)PreparationThe
			 Comptroller General and the Director of the Congressional Budget Office, in
			 cooperation with the Director of the Congressional Research Service, shall
			 prepare an inventory of Federal programs (in this title referred to as the
			 program inventory) within each agency.
				(b)PurposeThe
			 purpose of the program inventory is to advise and assist the Congress and the
			 Commission in carrying out the requirements of this title. Such inventory shall
			 not in any way bind the committees of the Senate or the House of
			 Representatives with respect to their responsibilities under this title and
			 shall not infringe on the legislative and oversight responsibilities of such
			 committees. The Comptroller General shall compile and maintain the inventory
			 and the Director of the Congressional Budget Office shall provide budgetary
			 information for inclusion in the inventory.
				(c)Inventory
			 contentThe program inventory shall set forth for each program
			 each of the following matters:
					(1)The specific
			 provision or provisions of law authorizing the program.
					(2)The committees of
			 the Senate and the House of Representatives which have legislative or oversight
			 jurisdiction over the program.
					(3)A
			 brief statement of the purpose or purposes to be achieved by the
			 program.
					(4)The committees
			 which have jurisdiction over legislation providing new budget authority for the
			 program, including the appropriate subcommittees of the Committees on
			 Appropriations of the Senate and the House of Representatives.
					(5)The agency and, if
			 applicable, the subdivision thereof responsible for administering the
			 program.
					(6)The grants-in-aid,
			 if any, provided by such program to State and local governments.
					(7)The next
			 reauthorization date for the program.
					(8)A
			 unique identification number which links the program and functional category
			 structure.
					(9)The year in which
			 the program was originally established and, where applicable, the year in which
			 the program expires.
					(10)Where applicable,
			 the year in which new budget authority for the program was last authorized and
			 the year in which current authorizations of new budget authority expire.
					(d)Budget
			 authorityThe report also shall set forth for each program
			 whether the new budget authority provided for such programs is—
					(1)authorized for a
			 definite period of time;
					(2)authorized in a
			 specific dollar amount but without limit of time;
					(3)authorized without
			 limit of time or dollar amounts;
					(4)not specifically
			 authorized; or
					(5)permanently
			 provided,
					as
			 determined by the Director of the Congressional Budget Office.(e)CBO
			 informationFor each program or group of programs, the program
			 inventory also shall include information prepared by the Director of the
			 Congressional Budget Office indicating each of the following matters:
					(1)The amounts of new
			 budget authority authorized and provided for the program for each of the
			 preceding four fiscal years and, where applicable, the four succeeding fiscal
			 years.
					(2)The functional and
			 subfunctional category in which the program is presently classified and was
			 classified under the fiscal year 2009 budget.
					(3)The identification
			 code and title of the appropriation account in which budget authority is
			 provided for the program.
					(f)Mutual exchange
			 of informationThe General Accounting Office, the Congressional
			 Research Service, and the Congressional Budget Office shall permit the mutual
			 exchange of available information in their possession which would aid in the
			 compilation of the program inventory.
				(g)Assistance by
			 Executive branchThe Office of Management and Budget, and the
			 Executive agencies and the subdivisions thereof shall, to the extent necessary
			 and possible, provide the General Accounting Office with assistance requested
			 by the Comptroller General in the compilation of the program inventory.
				109.Definition of
			 agencyAs used in this title,
			 the term agency has the meaning given that term by section 105 of
			 title 5, United States Code, except that such term includes an advisory
			 committee as that term is defined in section 102(2) of the
			 Federal Advisory Committee
			 Act.
			110.Offset of
			 amounts appropriatedAmounts
			 appropriated to carry out this title shall be offset by a reduction in amounts
			 appropriated to carry out programs of other Federal agencies.
			IITreatment of
			 Emergency Spending Legislation
			201.Single
			 purposeIt shall not be in
			 order in the House of Representatives or the Senate to consider any measure
			 making supplemental appropriations for two or more unrelated
			 emergencies.
			202.Treatment
				(a)Point of
			 Order(1)A
			 provision containing any spending that is not designated as emergency spending
			 may not be reported in a measure making supplemental appropriations.
					(2)It shall not be in order in the House
			 of Representatives or the Senate to consider the conference report on any
			 measure making supplemental appropriations if such measure contains any
			 spending that is not designated as emergency spending.
					(3)It shall not be in order in the House
			 of Representatives or the Senate to consider any bill, joint resolution, or
			 conference report if the accompanying report or joint statement of managers, as
			 applicable, does not comply with subsection (b).
					(b)Committee
			 Notification of Emergency LegislationWhenever the Committee on
			 Appropriations or any other committee of the House of Representatives or the
			 Senate (including a committee of conference) reports any bill or joint
			 resolution that provides budget authority for any emergency, the report
			 accompanying that bill or joint resolution (or the joint explanatory statement
			 of managers in the case of a conference report on any such bill or joint
			 resolution) shall identify all provisions that provide budget authority and the
			 outlays flowing therefrom for such emergency and include a statement of the
			 reasons why such budget authority meets the definition of an emergency and a
			 justification of why such funding is in a supplemental appropriation and not
			 the regular appropriation for the next fiscal year.
				(c)Definition of
			 Emergency(1)As used in this section,
			 the term emergency means a situation that—
						(A)requires new budget authority and
			 outlays (or new budget authority and the outlays flowing therefrom) for the
			 prevention or mitigation of, or response to, loss of life or property, or a
			 threat to national security; and
						(B)is unanticipated.
						(2)As used in paragraph (1), the term
			 unanticipated means that the situation is—
						(A)sudden, which means quickly coming
			 into being or not building up over time;
						(B)urgent, which means a pressing and
			 compelling need requiring immediate action;
						(C)unforeseen, which means not predicted
			 or anticipated as an emerging need; and
						(D)temporary, which means not of a
			 permanent duration.
						203.Treatment of
			 earmarks
				(a)Points of
			 Order(1)A
			 provision containing an earmark may not be reported in a measure making
			 supplemental appropriations.
					(2)It shall not be in order in the House
			 of Representatives or the Senate to consider the conference report on any
			 measure making supplemental appropriations if such measure contains any
			 earmarks.
					(b)Definition of
			 EarmarkAs used in subsection
			 (a), the term earmark has the meaning given to the term
			 congressional earmark in clause 9 of rule XXI of the Rules of
			 the House of Representatives, One Hundred Eleventh Congress.
				IIIStatutory
			 Discretionary Spending Caps
			301.Congressional
			 actionWithin 90 days after
			 the date of enactment of this Act, the Committees on the Budget of the House of
			 Representatives and the Senate shall each report a bill—
				(1)establishing
			 discretionary spending limits for at least each of the 3 fiscal years beginning
			 at least 90 calendar days after such bill is reported; and
				(2)providing that
			 such limits shall be enforceable through presidential sequestration
			 orders.
				IVAdditional
			 Budgetary Enforcement Measures
			401.Specific dollar
			 amounts required for authorizationsIt shall not be in order in the House of
			 Representatives or the Senate to consider any bill or joint resolution, or
			 amendment thereto or conference report thereon, that authorizes a program,
			 project, or activity and does not set forth a specific dollar amount for such
			 authorization.
			402.GAO statement
			 in committee reports
				(a)Committee
			 reportsEach report of a
			 committee of the House of Representatives or the Senate on a bill or joint
			 resolution authorizing any program, project, or activity shall contain a
			 statement by the General Accounting Office describing the degree to which such
			 authorization is duplicative of an existing authorization for any program,
			 project, or activity.
				(b)Conforming
			 amendmentThe Director of the General Accounting Office shall
			 prepare for each bill or joint resolution described in subsection (a) and
			 reported by any committee of the House of Representatives or the Senate, and
			 submit to such committee the information required by that subsection.
				403.CBO cost
			 estimate required for all bills considered by the House of Representatives or
			 the SenateIt shall not be in
			 order in the House of Representatives or the Senate to consider any bill or
			 joint resolution, or amendment thereto or conference report thereon, unless the
			 chairman of the committee with jurisdiction over such bill or joint resolution
			 has made available an estimate by the Director of the Congressional Budget
			 Office of the costs which would be incurred in carrying out such bill or joint
			 resolution in the fiscal year in which it is to become effective and each of
			 the 4 fiscal years following such fiscal year, together with a basis for each
			 such estimate.
			404.Recorded votes
			 required on authorization of more than $75,000,000In
			 the House of Representatives or the Senate, a recorded vote shall be required
			 on final passage of any bill, joint resolution, or conference report that
			 authorizes the appropriations of more than $75,000,000 for a period of not to
			 exceed 5 fiscal years.
			
